DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the arguments filed 12/2/2020.  
Claims 1-10 are presented for examination.
Response to Arguments
Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive.
Applicant has argued that Strock applied under 102 is improper because Strock fails to disclose an air seal in a gas turbine engine comprising an abradable layer comprising MAXMET composite material having MAX phase particles coated with a metallic shell.	The examiner respectfully disagrees based on upon the grounds set forth in the non-final rejection of 9/2/2020, pages 2-3.	Applicant argues (Remarks page 6) that the rejection was improper because paragraph [0011] of Strock cannot be considered to disclose a metallic shell.  	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., encapsulation; Arguments page 6 line 7) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).	The examiner appreciates the spirit of the argument and acknowledges a structural difference between the disclosed invention and the disclosure of Strock.  However, giving claim language the broadest reasonable interpretation, Strock is considered to anticipate the limitation of a MAX phase coated with a metallic shell.  The examiner notes that in interpreting the claim language, the recitation of “coated with a metallic shell” in no way is limited to a structure completely ”encapsulated” by another structure.  Strock discloses a gas turbine air seal that comprises MAX phase particles that are at least partially covered by a metallic filler material (paragraphs [0009]-[0011]; the matrix material comprises MAX phase particles and a further metallic material introduced into the matrix; thus, Strock anticipates a claim to MAX phase particles coated with a metallic shell).  The argument that Strock does not disclose “filler material coated on each particle” (Arguments page 5) is not disputed, but Applicant has not claimed such a limitation.	In other words, the recitation of “coated with metallic shell” need not necessarily require a limitation akin to Applicant’s Fig. 3 where an individual MAX phase particle is entirely encapsulated within a metallic shell.  As Strock discloses an air seal with MAX phase particles that are, at least partially, covered by a metallic material, Strock is considered to anticipate the claimed invention.  “Coated” is not interpreted with the same degree of limitation as language such as “encapsulated” (much like a sugar cookie covered in sprinkles is appropriately described as “coated in sprinkles”, but not “encapsulated”; the same cookie could also be said to have a sprinkle shell - but the sprinkle layer need not completely encapsulate the entire cookie for a description of “sprinkle shell” to still be appropriate).
Applicant argues that Strock fails to disclose the shell materials of claims 3 or 5.	The examiner disagrees based on the disclosure of paragraph [0011].  See the non-final rejection of claims 3 and 5 in the previous action.
If a brief conversation would help elucidate claim interpretation or aid in the drafting of language to distinguish the instantly disclosed invention from the disclosure of Strock, Applicant is warmly invited to telephone the undersigned.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strock in US Patent Application Publication 2008/0131686 (“Strock”).
Regarding claim 1, Strock discloses an air seal (between 14 and 16 in the sole figure) in a gas turbine engine comprising: an abradable layer comprising a MAXMET composite material having MAX phase particles coated with a metallic shell (paragraph [0009]-[0011] discloses a MAX phase particle in a metallic material which equated to the claimed shell; “coated” is not interpreted with the same degree of limitation as language such as “encapsulated” as noted above; Strock discloses MAX phase particles at least partially covered by a metallic material - metallic filler per paragraph [0011] - and anticipates claim 1; “coated” and “shell” are not equivalent to encapsulation).
Regarding claim 2, Strock discloses the air seal of claim 1, further comprising: a substrate coupled to said abradable layer (paragraph [0004]).
Regarding claim 3, Strock discloses the air seal of claim 1, wherein said metallic shell comprises Al (paragraph [0011]).
Regarding claim 4, Strock discloses the air seal of claim 1, wherein said MAX phase is defined by the formula M.-AX1 where n is a number from 1 to 3 (paragraph [0009]).
Regarding claim 5, Strock discloses the air seal of claim 1, wherein said metallic shell comprises Ni (paragraph [0011]).
Regarding claim 6,
Regarding claims 7-10, Strock as applied above against claim 1-6 discloses all the limitations of claims 7-10.  Strock is notably directed to a gas turbine engine, which has relatively rotatable components, and Strock discloses a structure in Fig. 1 that has the claimed substrate, abradable layer, and MAXMET composition as rejected above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745